The Honorable Shane Broadway State Senator 201 S.E. 2nd Street Bryant, AR 72022
Dear Senator Broadway:
I am writing in response to your request for my opinion on the following questions:
  1. Where County "X" enters into an agreement with County "Y" and the Arkansas State Highway and Transportation Department ("AHTD"), wherein: 1) County "X" agrees to exchange with AHTD a first class bridge and an adjoining section of county road located in County" X", for 2) a first class bridge spanning a river that is the dividing line between County "X" and County "Y" and a section of an adjoining state highway lying in County "X" and 3) as a part of that agreement, Counties "X" and "Y" agree that County "X" will maintain the entire bridge, including that section of the first class bridge lying in County "Y", is that agreement in violation of Ark. Const. amend. 55, Sec. 3, and ACA 14-300-203(a)?
  2. If the answer to question (1) is "yes," do the respective bridges revert to their original owners?
  3. If the answer to question (2) is "no," who is responsible for maintenance of that portion of the bridge located in county "Y"?
RESPONSE
I am unable to answer these questions because doing so would entail undertaking an intense factual review of the sort I am neither equipped nor authorized to conduct. The factual background you recite involves a complicated series of transactions among three distinct governmental entities. These transactions are doubtless documented by extensive materials that neither are nor should be before me in order that I might adjudge the parties' respective rights. Such fact-finding is a task that can only be undertaken by a court situated to review the entire record, not by this executive office. Under the circumstances, the parties should consult with their respective counsel in determining how to proceed.
Assistant Attorney General Jack Druff prepared the foregoing, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:JD/cyh